UNITED STATES Securities and Exchange Commission Washington, D.C. 20549 Form10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-91436 ECOLOGY COATINGS, INC. (Exact name of registrant as specified in its charter) Nevada 26-0014658 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2701 Cambridge Court, Suite 100, Auburn Hills, MI48326 (Address of principal executive offices) (Zip Code) (248)370-9900 (Registrant’s telephone number) Securities registered pursuant to Section12(b) of the Exchange Act: None. Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, $0.001 par value OTCBB (Title of class) (Name of exchange on which registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes □No x Check whether the issuer is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act. Yes o No x Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes □Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment of this Form 10-K.□ 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. Large accelerated filer□Accelerated filer□ Non-accelerated filer□Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of March 31, 2009, approximately 11,810,684 shares of our common stock, par value $0.001 per share, were held by non-affiliates, which had a market value of approximately $7,086,410 based on the available OTCBB closing price of $.60 per share. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: The number of shares of common stock of the registrant outstanding as of December21, 2009 was 32,885,684. Documents Incorporated by Reference: None. 2 FORM 10-K ECOLOGY COATINGS, INC. SEPTEMBER 30, 2009 TABLE OF CONTENTS PART I Page ITEM 1 Business 4 ITEM 1A. Risk Factors 11 ITEM 1B. Unresolved Staff Comments 18 ITEM 2. Properties 18 ITEM 3. Legal Proceedings 18 ITEM 4. Submission of Matters to a Vote of Security Holders 18 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 ITEM 6. Selected Financial Data 22 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 28 ITEM 8. Financial Statements and Supplementary Data 28 ITEM 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 29 ITEM 9(T). Controls and Procedures 29 ITEM 9B. Other Information 30 PART III ITEM 10. Directors, Executive Officers, and Corporate Governance 32 ITEM 11. Executive Compensation 35 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 44 ITEM 14. Principal Accountant Fees and Services 49 ITEM 15. Exhibits and Financial Statement Schedules 51 Signature Page 55 3 PART I Except for statements of historical fact, the information presented herein constitutes forward-looking statements. These forward-looking statements generally can be identified by phrases such as “anticipates,” “believes,” “estimates,” “expects,” “forecasts,” “foresees,” “intends,” “plans,” or other words of similar import.
